Citation Nr: 0125318	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim of entitlement to 
service connection for a skin disorder.  The veteran 
subsequently perfected this appeal.

The Board notes that the veteran requested a hearing before a 
traveling member of the Board.  The hearing was scheduled for 
September 10, 2001.  The veteran was notified of the 
scheduled date and time of the hearing but failed to report.  
Thereafter, the case was forwarded to the Board.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he is entitled to service 
connection for a skin disorder.  According to the veteran, he 
experienced dermatological problems involving his hands and 
feet while in service.  He further contends that he had a 
skin growth removed from his abdomen and that he developed 
dermatitis and psoriasis.

Service medical records are negative for any treatment 
related to dermatitis and/or psoriasis during service.  
However, in June 1975, the veteran was treated for impetigo 
of the left side of his face.  On examination for separation 
in August 1975, the veteran's skin was found to be normal on 
clinical evaluation.  The examiner noted a 2.5-cm birthmark 
in the right lower quadrant.  In May 1976, the veteran 
underwent excision of two nevi of the right abdominal wall.

In his November 1999 appeal, the veteran indicated that he 
receives treatment related to a number of chronic 
dermatological problems at the VA medical center (VAMC) in 
New Orleans; however, these records have not been requested.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Without obtaining and 
reviewing these records, the Board cannot be sure whether or 
not these records would aid the veteran in the establishment 
of entitlement to service connection.  Additionally, VA's 
statutory duty to assist includes the obligation to obtain 
treatment records in the custody of a Federal department or 
agency.  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).  




Accordingly, this case is remanded for the following:

1. The RO should obtain any and all 
treatment records from VAMC New 
Orleans for the period from June 1976 
to the present.  Any records obtained 
should be associated with the claims 
folder.

2. Thereafter, the veteran should be 
afforded a VA dermatological 
examination to determine the nature 
and likely etiology of any currently 
diagnosed skin disorder.  The 
veteran's claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  If 
the veteran is diagnosed with a 
current skin disorder, the examiner 
should provide an opinion, based on 
the examination and review of all 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current skin disorder is 
related to the veteran's active 
service.  A complete rationale for any 
opinion provided should be set forth 
in the examination report.

3. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100, et seq. (West 
Supp. 2001) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its 

5. determination as to whether service 
connection for a skin disorder is 
warranted.  If the benefits sought on 
appeal remain denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


